UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MELINDA M. CAMPBELL,

                               Plaintiff,

                    -vs-                      No. 1:13-CV-775-MAT
                                              DECISION AND ORDER
ANDREW M. SAUL,1 Commissioner of
Social Security,

                               Defendant.


                               INTRODUCTION

     Represented by counsel, Melinda A. Campbell (“Plaintiff”)

commenced this action pursuant to Title II of the Social Security

Act (“the Act”) seeking review of the final decision of the

Commissioner   of     Social     Security     (“the   Commissioner”   or

“Defendant”), which denied her application for disability insurance

benefits (“DIB”). This Court issued a decision reversing the

Commissioner’s decision and remanding the case for a new hearing.

Following a rehearing, the Commissioner awarded Plaintiff benefits.

Now before the Court is Plaintiff’s Motion for attorney’s fees

pursuant to 42 U.S.C. § 406(b). Counsel is requesting a fee of

$21,133.50.




     1
       The president nominated Andrew M. Saul to be Commissioner of
Social Security and the Senate confirmed his appointment on June 4,
2019, vote number 133. He is substituted pursuant to Fed. R. Civ.
P. 25(d). The Clerk is directed to amend the caption to comply with
this substitution.
                        PROCEDURAL HISTORY

     Plaintiff commenced this action on July 26, 2013. (Docket No.

32 Attachment No. 1 at 2). Plaintiff submitted a Motion for

Judgment on the Pleadings and a Reply Memorandum in response to

Defendant’s Motion for Judgment on the pleadings. Id. The Honorable

Leslie G. Foschio, United States Magistrate Judge, issued a Report

and Recommendation. Id. Plaintiff then submitted objections to the

Report and Recommendation. Id. The Court adopted in part the Report

and Recommendation and remanded the case to the Commissioner. Id.

     Plaintiff filed a motion for attorney’s fees under the Equal

Access to Justice Act (“EAJA”) on June 24, 2017, and entered into

a stipulation with United States Attorney David B. Myers. Id. The

Court approved the stipulation awarding an EAJA fee of $7,521.60.

Id. at 3.

     The Appeals Council reviewed the Court’s Order on December 21,

2017, and remanded Plaintiff’s case remanded for a hearing before

an ALJ. Id. at 3. ALJ Melissa Lin Jones heard the case on October

2, 2018, and issued a decision favorable to Plaintiff on October

22, 2018. Id. at 3. The decision awarded benefits, and 25 percent

of those benefits, or $21,133.50, was withheld to pay attorney’s

fees. Id. at 3.



                   APPLICABLE LEGAL PRINCIPLES

     Section 406(b) provides in relevant part that “[w]henever a


                                2
court renders a judgment favorable to a claimant. . . who was

represented    before   the   court   by   an   attorney,   the   court     may

determine and allow as part of its judgment a reasonable fee for

such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason

of such judgment.” 42 U.S.C. § 406(b)(1)(A).

     “Within the 25 percent boundary” set by Section 406(b), “the

attorney for the successful claimant must show that the fee sought

is reasonable for the services rendered.” Gisbrecht v. Barnhart,

535 U.S. 789, 807 (2002) (citation omitted). Section 406(b) also

“calls for court review of [contingent fee] arrangements as an

independent check, to assure that they yield reasonable results in

particular    cases.”   Id.   (footnotes    omitted).   Thus,     it   is   the

district court’s responsibility to determine whether the requested

fees are unreasonable, as required by Social Security Act and

Gisbrecht, supra.

     After ascertaining that a given contingent fee agreement is

within the 25 percent statutory boundary, courts have considered

the following factors in determining whether the resulting fee is

reasonable: 1) whether the requested fee is out of line with the

“character of the representation and the results the representation

achieved;”    2)   whether    the   attorney    unreasonably    delayed     the

proceedings in an attempt to increase the accumulation of benefits

and thereby increase his own fee; and 3) whether “the benefits


                                      3
awarded are large in comparison to the amount of time counsel spent

on the case,” the so-called “windfall” factor. Joslyn v. Barnhart,

389 F. Supp.2d 454, 456 (W.D.N.Y. 2005) (quoting Gisbrecht, 535

U.S. at 808).



                                   DISCUSSION

     A. Reasonableness of the Fee Requested

     As an initial matter, the Court notes that the Social Security

Administration’s (“SSA”) Notice of Award states that Plaintiff’s

first   check   would   be    in   the   amount    $64,420.00,   representing

benefits through March 2019. The SSA also stated that it “usually

withheld 25%” to pay any representative’s fee, and that it withheld

$21,133.50 to pay Plaintiff’s representative. Thus, it appears that

her total past due benefits amount was $84,534.00, which amount is

nowhere reflected on the SSA’s Notice of Award. Using the figure of

$84,534.00, the requested amount of $21,133.50 does not exceed the

statutory cap and is permissible under the fee agreement between

Plaintiff and Counsel, which, consistent with the statutory cap,

allows for up to 25 percent of any past due benefits awarded.

     With regard to the first Gisbrecht factor, the Court finds

that the requested fee is in line with the “character of the

representation and the results the representation achieved.” Here,

Counsel’s   effective        briefing    secured    a   remand   for   further

administrative proceedings and, ultimately, an award of benefits.


                                         4
This factor weighs in favor of finding reasonableness.

     Turning to the second factor, Counsel did not engage in

dilatory   litigation   tactics   or    otherwise   cause     delay   in   the

proceedings that might have inflated past due benefits and thus the

potential fee award. The second factor also weighs in favor of

finding reasonableness.

     With regard to whether the fee award constitutes a “windfall,”

the Supreme Court has not provided clear guidance on assessing this

factor but has suggested that conducting what is essentially a

lodestar analysis may be helpful. See Gisbrecht, 535 U.S. at 808

(suggesting that the hours spent by counsel representing the

claimant   and   counsel’s    “normal     hourly    billing     charge     for

noncontingent-fee cases” may aid “the court’s assessment of the

reasonableness of the fee yielded by the fee agreement”). Dividing

the Section 406(b)(1) fee requested ($21,133.50) by the total hours

expended by Counsel (44.1 hours) yields an effective hourly rate of

$479.22.   Although   the   Commissioner    does    not   address     whether

counsel’s requested fee represents a windfall, he does state that

“Courts within this district and within the Second Circuit have

approved comparable hourly rates, and thus, this hourly rate does

not appear to be unreasonable.” See Docket No. 33 at 2 (citing

Heffernan v. Astrue, 87 F. Supp. 3d 351, 356-57 (E.D.N.Y. 2015)

(other citations omitted). The Court agrees.

      The Court further observes that a contingent fee outside of


                                   5
the Social Security context typically represents the past and

future value of the case. Here, however, the statute provides that

attorney’s   fees   are   based   solely   on   past   due   benefits.   See

42 U.S.C. § 406(b)(1). The value of this case to Plaintiff is

greater than the amount of past due benefits received. In addition,

the value of health care benefits attendant to Title II benefits is

not included in the computation of the fee under Section 406(b)(1).

Counsel, on the other hand, assumed a substantial risk of loss in

taking this case, given that Plaintiff’s claim had been denied at

multiple levels of agency review before the initiation of this

civil action. In this regard, the Court considers the deference

owed to lawful attorney-client fee agreements, Gisbrecht, 535 U.S.

at 793, and the interest in assuring that attorneys continue to

represent clients such as Plaintiff. Id. at 805.

     Consideration of all of the Gisbrecht factors warrant a

finding that the requested fee is reasonable, and the Commissioner

does not disagree. Additionally, Counsel has stated that he will

refund the amount of the EAJA fee award to Plaintiff (i.e.,

$7,521.60) should the Section 406(b) application be approved.

(Docket No. 32 Attachment No. 1 at 5). See Gisbrecht, 535 U.S. at

796 (“Fee awards may be made under both prescriptions [in the EAJA

and Section 406(b)], but the claimant’s attorney must ‘refun[d] to

the claimant the amount of the smaller fee.’”) (quoting Act of Aug.

5, 1985, Pub. L. 99–80, § 3, 99 Stat. 186; second alteration in


                                    6
original).



B.   Timeliness of the Section 406(b) Motion

     The law within the Second Circuit is unsettled regarding the

deadline to file a Section 406(b) motion. The Act does not require

a fee application to be filed within any specific time limit,

“making   the   timeliness   question   somewhat   more   complicated.”

Geertgens v. Colvin, No. 13 CIV. 5133(JCF), 2016 WL 1070845, at *2

(S.D.N.Y. Mar. 15, 2016). The Second Circuit has not yet squarely

addressed the question of what standard should govern the question

of whether a Section 406(b) application is timely filed. Courts in

this District, up until recently, had consistently applied a

reasonableness standard. See, e.g., Jenis v. Colvin, 12-CV-0600A,

2016 WL 624623, at *1 n. 1 (W.D.N.Y. Oct. 26, 2016) (Section 406(b)

application filed four months after notice of award was filed

within a reasonable time and was timely); see also Buckingham v.

Astrue, 07-CV-159-JTC, 2010 WL 4174773, at *1 (W.D.N.Y. Oct. 25,

2010) (granting Section 406(b) application filed 98 days after

notice of award received, without consideration of timeliness); but

see Sinkler v. Berryhill, 305 F. Supp.3d 448, 452 (W.D.N.Y. 2018),

appeal docketed, 18-2044 (2d Cir. July 11, 2018). However, newly

enacted Western District of New York Local Rule 5.5(g)(1) rejects

the 14-day standard and sets a window of 65 days for filing

Section   406(b) applications.


                                  7
     Counsel represents that his fee petition is timely because the

Notice of Award is dated April 20, 2019, and the instant action was

filed May 16, 2019. See Docket No. 32. Therefore there is no issue

of delay and his Section 406(b) Motion, filed May 16, 2019, is

timely under new Local Rule 5.5, which may be applied, insofar as

just and practicable, to all actions pending as of January 1, 2019.

                             CONCLUSION

     For the reasons set forth above, the Court grants the Section

406(b)(1)   Motion (Docket   No.   32)   in its   entirety   and   awards

Plaintiff attorney’s fees in the amount of $21,133.50. The Court

directs the Commissioner to release the funds withheld from the

benefits awards. Upon receipt of the Section 406(b) fee, Counsel is

directed to remit to Plaintiff $7,521.60, representing the EAJA

fees received in Plaintiff’s case before this Court.

     ALL OF THE ABOVE IS SO ORDERED.

                                S/Michael A. Telesca
                           ____________________________________
                                HONORABLE MICHAEL A. TELESCA
                                UNITED STATES DISTRICT JUDGE

DATED:      July 3, 2019
            Rochester, New York




                                   8
